Title: From Abigail Smith Adams to Thomas Boylston Adams, 22 March 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Thomas
Quincy monday morg 22 March 1801

I have not written you a line since my return to Quincy. I have found full employ to get my House in order, and my Family arranged, against your Fathers return which was on Wednesday last; we have all once more assembled at the old Habitation in Safety, without any accident, except to myself. I unfortunatly, got my foot in a hole in one of the carriages as I was getting out, and fell through, by which misfortune one of my Legs was terribly bruized; and I renderd incapable of walking. Some Straw was laid over the bottom of the carriage so that the hole was hiden; and I broke through, wounding me sadly; it was the day before I reachd home, so that I have been enabled to Nurse, and take care of it; it was a fortunate circumstance that I did not break my Leg, and came off, with only bruizing me to pumice.
I am now in 12 days able to walk about without much inconvenience. I paid the money you sent by me to dr Tufts, and inclose his receit, as the Equinox is now past, and a terrible one it has been; raining and blewing, for ten days, so that I have seen but one Sun Shine day, since my return to Quincy, now 12 day’s—I would have you get Fowler to Send the Carriage on board the first good Vessel bound to Boston. I must request your care also to take a Bill of lading and agree for the freight, any expence attending, you shall be paid upon notice—
as to news—We have not any. all seem to be luled to quiet rest, by the Song of the Syren—B Russel puffing up the Composition as a model of correct writing and eloquence I however conceive it to have, more of duplicity than sincerity. Since I read a coppy of a Letter, which W Shaw is possessd of, I believe the writer to have given countanance to the most unfounded assertions respecting his predecessor. if he believed what he wrote; it is but one proof, amongst many others, that he knew not the Character, he thus abused, and that his knowledge of Men, is Superficial as I believe his administration will show.
Your Father was as much moved as I was, respecting the franking; the Jacobins overshot their mark by publishing the nature of the Bill; the same Error was committed respecting Gen’ll Washington. mr. Otis coppied the resolution as it stood, but did not attend to its being afterwards alterd. When your Father saw the comment in the paper, he told mr Secretary Otis, that he would never sign the Bill. this led to an examination, and to an alteration. the thing was not designd—so that my Family Children may in the course of a Year, be benifited by means of their Fathers having been President of the United States to the prodigious sum, and amount of Ten or twelve dollars—!!!—Tell it not in Gath—whilst they have been the loosers, I doubt not of thousands.
give us, my dear Thomas the pleasure of hearing from you often as you can. Striped of all of you and William must soon leave us; I know not how your Father or I shall feel; We will go to Farming and Gardning.
What a Jewel of a Letter has your Brother written to your Father; how accurately, yet how candidly has he judged of Men and Measures? What comforting argument does he use to reconcile us to the ingratitude of the world—
God preserve his Life and health and continue him a blessing to his Family and an honour to his Country; which however is unworthy of him—
My dear Thomas adieu—I must go below and make my pudding—
most affectionatly / Your Mother
A A